Exhibit 10.3

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) by and between Jonathan Gillis
(“Employee”) and OvaScience, Inc., a Delaware corporation (the “Company”), is
effective upon Employee and the Company signing this Agreement (the “Effective
Date”), with reference to the following facts:

 

A.                                    Employee’s employment with the Company and
status as an officer and employee of the Company and each of its affiliates will
end effective upon the Separation Date (as defined below).

 

B.                                    Employee and the Company want to end their
relationship amicably and also to establish the obligations of the parties
including, without limitation, all amounts due and owing to Employee.

 

C.                                    The payments and benefits being made
available to Employee pursuant to this Agreement are intended to satisfy all
outstanding obligations under that certain Retention Agreement by and between
Employee and the Company dated May 3, 2018 and as amended August 8, 2018 (the
“Retention Agreement”).  All capitalized terms used in this Agreement without
definition or reference have the meanings set forth in the Retention Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.                                      Separation Date.  Employee acknowledges
and agrees that his status as an officer and employee of the Company will end
effective as of the Effective Time of the Merger (as defined in the Merger
Agreement (defined below)) (the “Separation Date”).  Employee hereby agrees to
execute such further document(s) as shall be determined by the Company as
necessary or desirable to give effect to the end of Employee’s status as an
officer of the Company (including a written resignation as an officer of the
Company as required by Section 8.4(b) of the Agreement and Plan of Merger and
Reorganization among the Company, Orion Merger Sub, Inc. and Millendo
Therapeutics, Inc. dated as of August 8, 2018, as amended (the “Merger
Agreement”) and the transaction contemplated thereby, the “Merger”); provided
that such documents shall not be inconsistent with any of the terms of this
Agreement, and provided further that Employee’s resignation as required by the
Merger Agreement will not affect Employee’s right to the Separation Payments and
Benefits provided for in this Agreement.

 

2.                                      Final Paycheck; Payment of Accrued Wages
and Expenses.

 

(a)                                 Final Paycheck.  On the Separation Date, the
Company will pay Employee all accrued but unpaid base salary and all accrued and
unused vacation earned through the Separation Date, subject to standard payroll
deductions and withholdings.  Employee is entitled to these payments regardless
of whether Employee executes this Agreement.

 

(b)                                 Business Expenses.  The Company shall
reimburse Employee for all outstanding expenses incurred prior to the Separation
Date which are consistent with the Company’s policies in effect from time to
time with respect to travel, entertainment and other

 

--------------------------------------------------------------------------------



 

business expenses, subject to the Company’s requirements with respect to
reporting and documenting such expenses.

 

3.                                      Separation Payments and Benefits. 
Without admission of any liability, fact or claim, the Company hereby agrees,
subject to Employee’s performance of his continuing obligations pursuant to this
Agreement, to provide Employee the severance benefits set forth below. 
Specifically, the Company and Employee agree as follows:

 

(a)                                 Severance.  The Company shall pay to
Employee Two Hundred Twenty-Nine Thousand Five Hundred Dollars ($229,500), which
represents the sum of (i) six (6) months of Employee’s annual base salary and
(ii) Employee’s full annual discretionary bonus opportunity, which is
thirty-five percent (35%) of Employee’s base salary, in each case, at the rate
in effect immediately prior to the Separation Date, payable in accordance with
the Company’s regular payroll procedures proportionately over a six (6) month
period following the later of the Effective Date or Separation Date, and subject
to Section 5 of this Agreement.

 

(b)                                 Change in Control Bonus.  The Company shall
pay to Employee an amount in cash equal to 0.25% of the Transaction Value under
and determined pursuant to the terms and conditions of the Retention Agreement. 
Such payment shall be made within three (3) business days following the
Effective Date.

 

(c)                                  Retention Bonus.  The Company shall pay to
Employee a retention bonus in the amount of $100,000 within three (3) business
days following the Effective Date.

 

(d)                                 Equity Awards.

 

(i)                                     Existing Option Grants.  Notwithstanding
anything to the contrary in the stock option agreements between the Company and
Employee described on Schedule 1 (the “Existing Option Agreements”), with
respect to all outstanding options under the Existing Option Agreements (the
“Extended Options”), the Extended Options shall become vested and exercisable as
of the Change in Control Date, and to the extent not previously exercised, shall
remain exercisable until the one (1) year anniversary of the Separation Date. 
The Extended Options shall be subject to all other terms and provisions set
forth in the Existing Option Agreements.

 

(ii)                                  New Option Grant.  In accordance with the
Incentive Stock Option Agreement between the Company and Employee, dated May 10,
2018 (the “New Option Agreement”), with respect to the 75,000 options under the
New Option Agreement (the “New Options”), all such New Options shall become
vested and exercisable as of the Change in Control Date.  Such New Options shall
remain exercisable until the one (1) year anniversary of the Separation Date. 
The New Options shall be subject to all other terms and provisions set forth in
the New Option Agreement.

 

(e)                                  Healthcare Continuation Coverage.  If
Employee elects to receive continued healthcare coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay, or reimburse Employee for,
that portion of the premium for Employee and Employee’s covered dependents
necessary such that Employee contributes the same amount to COBRA coverage as

 

2

--------------------------------------------------------------------------------



 

Employee contributed to medical, dental and vision coverage prior to the
Effective Date, such payment or reimbursement to continue until the earlier of
(i) the last day of the six (6) month anniversary following the Effective Date
or (ii) the date Employee becomes eligible for comparable coverage under another
employer’s plans.  After the Company ceases to pay premiums pursuant to the
preceding sentence, Employee may, if eligible, elect to continue healthcare
coverage at Employee’s expense in accordance with the provisions of COBRA. 
Employee acknowledges that he shall be solely responsible for all matters
relating to Employee’s continuation of coverage pursuant to COBRA, including,
without limitation, Employee’s election of such coverage and his timely payment
of premiums.

 

(f)                                   Taxes.

 

(i)                                     Employee understands and agrees that all
payments under this Section 3 will be subject to appropriate tax withholding and
other deductions.  To the extent any taxes may be payable by Employee for the
benefits provided to him by this Section 3 beyond those withheld by the Company,
Employee agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments.  To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), such reimbursements shall be paid
to Employee no later than December 31 of the year following the year in which
the expense was incurred, the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
Employee’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

(ii)                                  If any payment or benefit Employee would
receive from the Company or otherwise in connection with the Merger or other
similar transaction (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment (a “Payment”) shall be equal to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax.  If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Employee.  If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”).  Subsequent to the consummation of the Merger, the
accounting firm engaged by the Company (or its successor) for general tax
compliance purposes shall perform the foregoing calculations in a reasonable and
customary manner.  The Company shall bear all

 

3

--------------------------------------------------------------------------------



 

expenses with respect to the determinations by such accounting firm required to
be made hereunder.  If Employee receives a Payment for which the Reduced Amount
was determined pursuant to clause (x) of the first paragraph of this Section and
the Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, Employee shall promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of the first paragraph of this Section so that no portion of the remaining
Payment is subject to the Excise Tax.

 

(g)                                  Sole Separation Benefit.  Employee agrees
that the payments provided by this Section 3 are not required under the
Company’s normal policies and procedures and are provided as a severance solely
in connection with this Agreement.  Employee acknowledges and agrees that the
payments referenced in this Section 3 constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement.

 

4.                                      Full Payment.  Except as set forth in
Section 11, Employee acknowledges that the payment and arrangements herein shall
constitute full and complete satisfaction of any and all amounts properly due
and owing to Employee as a result of his employment with the Company and the
termination thereof, including, but not limited to, salary, wages, bonuses,
accrued vacation/paid time off, notice periods, premiums, leaves, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Employee.

 

5.                                      Employee’s Release of Claims.  Employee
hereby agrees and acknowledges that by signing this Agreement and accepting the
severance payments to be provided to him, and other good and valuable
consideration provided for in this Agreement, Employee is waiving his right to
assert any form of legal claim against the Company of any kind whatsoever from
the beginning of time through the Effective Date. Employee’s waiver and release
herein is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys’ fees and any other costs) against the Company, up through
the Effective Date.

 

Without limiting the foregoing general waiver and release of claims, Employee
specifically waives and releases the Company from any Claim arising from or
related to Employee’s employment relationship with the Company or the
termination thereof, including, without limitation:

 

(i)                                     Claims under any state or federal
discrimination, fair employment practices or other employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) prohibiting discrimination or harassment based upon any
protected status including, without limitation, race, national origin, age,
gender, marital status, disability, veteran status or sexual orientation. 
Without limitation, specifically included in this paragraph are any Claims
arising under the federal Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Civil Rights Acts of 1866 and 1871, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal

 

4

--------------------------------------------------------------------------------



 

Pay Act, the Americans With Disabilities Act and any similar Massachusetts or
other state statute.

 

(ii)                                  Claims under any other state or federal
employment related statute, regulation or executive order (as they may have been
amended through the Effective Date) relating to wages, hours or any other terms
and conditions of employment.  Without limitation, specifically included in this
paragraph are any Claims arising under the Fair Labor Standards Act, the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) and any similar Massachusetts or other state
statute.

 

(iii)                               Claims under any state or federal common law
theory including, without limitation, wrongful discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of a covenant
of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence.

 

(iv)                              Any other Claim arising under state or federal
law.

 

Notwithstanding the foregoing, this Section shall not release the Company from
any obligation expressly set forth in this Agreement, nor is Employee releasing
any claims to vested benefits (e.g., Employee’s vested 401(k) balance) or to any
rights to indemnification that Employee may have pursuant to insurance policy,
Company by-law, charter or operating agreement, and/or applicable law.

 

Employee understands that nothing in this Agreement shall in any way limit or
prohibit Employee from engaging for a lawful purpose in any Protected Activity,
provided, however, that Employee agrees not to seek or accept any monetary award
from such a proceeding (except with respect to proceedings before the Securities
and Exchange Commission). For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating with, cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Employee understands that in connection with such Protected Activity, Employee
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any parties other than
the relevant Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications, and that any such disclosure without the Company’s
written consent shall constitute a material breach of this Agreement. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Employee is notified
that an individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state,

 

5

--------------------------------------------------------------------------------



 

or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

 

Employee acknowledges and agrees that, but for providing this waiver and release
of claims, Employee would not be receiving the severance being provided to him
under this Agreement.

 

Employee will be afforded a period of ten (10) days from the date of this
Agreement to consider the meaning and effect of this Agreement.  Employee
further acknowledges that he has carefully read and understands the scope and
effect of the provisions of this Agreement, has been advised to consult with an
attorney and that he has had the opportunity to do so.  Employee has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement. Employee agrees that any
modifications, material or otherwise, did not restart or affect in any manner
the original 10-day consideration period for the severance proposal made to
Employee.  This Agreement shall have no force or effect if Employee does not
sign and return it during the 10-day consideration period.

 

6.                                      Non-Disparagement, Transition, Transfer
of Company Property and Limitations on Service.  Both parties further agree
that:

 

(a)                                 Non-Disparagement.  Both parties agree that
they shall not disparage, criticize or defame the other party and their
respective directors, officers, agents, partners, stockholders, employees,
products, services, technology or business, either publicly or privately. 
Nothing in this Section 6(a) shall have application to any evidence or testimony
required by any court, arbitrator or government agency.  The parties agree that
the Company’s obligations under this Section 6(a) shall only apply to its
officers and only for so long as each remains employed by the Company.

 

(b)                                 Transition.  Each of the Company and
Employee shall use their respective reasonable efforts to cooperate with each
other in good faith to facilitate a smooth transition of Employee’s duties to
other employee(s) of the Company.

 

(c)                                  Transfer of Company Property.  On or before
the Separation Date, Employee shall turn over to the Company all files,
memoranda, records, and other documents, and any other physical or personal
property which are the property of the Company and which he had in his
possession, custody or control at the time he signed this Agreement.

 

7.                                      Employee Representations.  Employee
warrants and represents that (a) he has not filed or authorized the filing of
any complaints, charges or lawsuits against the Company or any affiliate of the
Company with any governmental agency or court, and that if, unbeknownst to
Employee, such a complaint, charge or lawsuit has been filed on his behalf, he
will immediately cause it to be withdrawn and dismissed, (b) he has reported all
hours worked as of the date of this

 

6

--------------------------------------------------------------------------------



 

Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Employee does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Employee is a party or any judgment, order or decree to
which Employee is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Employee, this Agreement will be a valid and
binding obligation of Employee, enforceable in accordance with its terms.

 

8.                                      No Assignment by Employee.  Employee
warrants and represents that no portion of any of the matters released herein,
and no portion of any recovery or settlement to which Employee might be
entitled, has been assigned or transferred to another person, firm or
corporation not a party to this Agreement, in any manner, including by way of
subrogation or operation of law or otherwise.  If any claim, action, demand or
suit should be made or instituted against the Company or any other releasee
because of any actual assignment, subrogation or transfer by Employee, Employee
agrees to indemnify and hold harmless the Company and all other releasees
against such claim, action, suit or demand, including necessary expenses of
investigation, attorneys’ fees and costs.  In the event of Employee’s death,
this Agreement shall inure to the benefit of Employee and Employee’s executors,
administrators, heirs, distributees, devisees, and legatees.  None of Employee’s
rights or obligations may be assigned or transferred by Employee, other than
Employee’s rights to payments hereunder, which may be transferred only upon
Employee’s death by will or operation of law.

 

9.                                      Confidentiality.  Employee agrees to
maintain in complete confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”).  Except as
required by law, Employee may disclose Separation Information only to Employee’s
immediate family members, the Court in any proceedings to enforce the terms of
this Agreement, Employee’s counsel, and Employee’s accountant and any
professional tax advisor to the extent that they need to know the Separation
Information in order to provide advice on tax treatment or to prepare tax
returns, and must prevent disclosure of any Separation Information to all other
third parties.  Employee agrees that Employee will not publicize, directly or
indirectly, any Separation Information.

 

10.                               Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the Commonwealth of Massachusetts or, where
applicable, United States federal law, in each case, without regard to any
conflicts of laws provisions or those of any state other than Massachusetts.

 

11.                               Miscellaneous.  Employee acknowledges that,
other than the Existing Option Agreements, Extended Options, the New Option
Agreement and the provisions contained in the indemnification agreement between
Employee and the Company, attached as Exhibit A, to which the Employee is
entitled to pursuant to this Agreement, this Agreement shall supersede each
agreement entered into between Employee and the Company regarding Employee’s
employment, including, without limitation, any offer letter, the Retention
Agreement and that certain

 

7

--------------------------------------------------------------------------------



 

employment letter agreement by and between Employee and the Company dated
June 14, 2017. The Company and Employee acknowledge that the separation of the
Employee’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations.  Employee acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements.  This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement.  This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

 

12.                               Company Assignment and Successors.  The
Company shall assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise).  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, assigns, personnel and
legal representatives.

 

13.                               Employee’s Cooperation.  After the Separation
Date, Employee shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Employee’s duties and responsibilities to the Company or its affiliates
during his employment with the Company (including, without limitation, Employee
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Employee’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Employee’s personal schedule or ability to engage in gainful employment.

 

14.                               ARBITRATION.  THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN
MIDDLESEX COUNTY, BEFORE THE JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”)
UNDER ITS COMPREHENSIVE ARBITRATION RULES (“JAMS RULES”) AND MASSACHUSETTS LAW. 
THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
MASSACHUSETTS LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
MASSACHUSETTS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH MASSACHUSETTS LAW, MASSACHUSETTS LAW SHALL TAKE PRECEDENCE. 
THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY HALF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY
SHALL SEPARATELY PAY FOR ITS

 

8

--------------------------------------------------------------------------------



 

RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW.  THE PARTIES AGREE THAT PUNITIVE DAMAGES SHALL BE UNAVAILABLE
IN ARBITRATION.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. 
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

(Signature page(s) follow)

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

 

EMPLOYEE

 

 

DATED: December 5, 2018

By:

Jonathan Gillis

 

 

 

Name: Jonathan Gillis

 

 

 

 

 

OVASCIENCE, INC.

 

 

DATED: December 5, 2018

By:

/s/ Christopher Kroeger

 

 

 

Name: Christopher Kroeger

 

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

Schedule 1

Existing Option Agreements

 

Grant Date

 

No. of Shares Granted

 

9/10/2013

 

10,000

 

3/5/2014

 

10,000

 

3/3/2015

 

4,624

 

3/3/2015

 

2,876

 

3/3/2016

 

2,252

 

3/3/2016

 

1,748

 

1/5/2017

 

627

 

1/5/2017

 

373

 

3/2/2017

 

13,120

 

3/2/2017

 

1,880

 

6/21/2017

 

18,750

 

6/21/2017

 

11,250

 

2/8/2018

 

128,645

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of December 5, 2018
between OvaScience, Inc., a Delaware corporation (the “Company”), and Jonathan
Gillis (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, Indemnitee performs a valuable service for the Company;

 

WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Charter”) provides for the indemnification of the officers and directors
of the Company to the maximum extent authorized by Section 145 of the Delaware
General Corporation Law (the “Law”);

 

WHEREAS, the Charter and the Delaware General Corporation Law, by their
nonexclusive nature, permit contracts between the Company and the officers or
directors of the Company with respect to indemnification of such officers or
directors;

 

WHEREAS, in accordance with the authorization as provided by the Law, the
Company may purchase and maintain a policy or policies of directors’ and
officers’ liability insurance (“D & O Insurance”), covering certain liabilities
which may be incurred by its officers or directors in the performance of their
obligations to the Company; and

 

WHEREAS, in order to induce Indemnitee to continue to serve as a director or
officer of the Company, the Company has determined and agreed to enter into this
contract with Indemnitee with the explicit acknowledgement of the intended third
party beneficiaries set forth in Section 2 hereof.

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director or
officer, the parties hereto agree as follows:

 

1.                                      Indemnity of Indemnitee.  The Company
hereby agrees to hold harmless and indemnify Indemnitee to the fullest extent
permitted by law, as such may be amended from time to time.  In furtherance of
the foregoing indemnification, and without limiting the generality thereof:

 

(a)                                 Proceedings Other Than Proceedings by or in
the Right of the Company.  Indemnitee shall be entitled to the rights of
indemnification provided in this Section l(a) if, by reason of Indemnitee’s
Corporate Status (as hereinafter defined), Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding (as hereinafter defined) other
than a Proceeding by or in the right of the Company.  Pursuant to this
Section 1(a), Indemnitee shall be indemnified against all Expenses (as
hereinafter defined) and Liabilities (as hereinafter defined) incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if the Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal Proceeding, the
Indemnitee had no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

(b)                                 Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
brought by or in the right of the Company.  Pursuant to this
Section 1(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding if

 

--------------------------------------------------------------------------------



 

the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that, if applicable law so provides, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company unless and to the extent that the Court of Chancery of the State of
Delaware shall determine that such indemnification may be made.

 

(c)                                  Indemnification for Expenses of a Party Who
is Wholly or Partly Successful.  Notwithstanding and in addition to any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified to the maximum
extent permitted by law, as such may be amended from time to time, against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

(d)                                 Indemnification of Appointing Stockholder. 
If (i) Indemnitee is or was affiliated with one or more venture capital funds
that has invested in the Company (an “Appointing Stockholder”), and (ii) the
Appointing Stockholder is, or is threatened to be made, a party to or a
participant in any Proceeding, and (iii) the Appointing Stockholder’s
involvement in the Proceeding (A) arises primarily out of, or relates to, any
action taken by the Company that was approved by the Board and (B) arises out of
facts or circumstances that are the same or substantially similar to the facts
and circumstances that form the basis of claims that have been, could have been
or could be brought against the Indemnitee in a Proceeding, regardless of
whether the legal basis of the claims against the Indemnitee and the Appointing
Stockholder are the same or similar, then the Appointing Stockholder shall be
entitled to all of the indemnification rights and remedies under this Agreement
pursuant to this Agreement as if the Appointing Stockholder were the Indemnitee.

 

(e)                                  The rights provided to the Appointing
Stockholder under this Section 2 shall (i) be suspended during any period during
which the Appointing Stockholder does not have a representative on the Board and
(ii) terminate on an initial public offering of the Company’s Common Stock;
provided, however, that in the event of any such suspension or termination, the
Appointing Stockholder’s rights to indemnification will not be suspended or
terminated with respect to any Proceeding based in whole or in part on facts and
circumstances occurring at any time prior to such suspension or termination
regardless of whether the Proceeding arises before or after such suspension or
termination.

 

2.                                      Additional Indemnity.  In addition to,
and without regard to any limitations on, the indemnification provided for in
Section 1, the Company shall and hereby does indemnify and hold harmless
Indemnitee against all Expenses and Liabilities incurred by Indemnitee or on
Indemnitee’s behalf if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
(including a Proceeding by or in the right of the Company), including, without
limitation, all liability arising out of the negligence or active or passive
wrongdoing of Indemnitee.  The only limitation that shall exist upon the
Company’s obligations pursuant to this Agreement shall be that the Company shall
not be obligated to make any payment to Indemnitee that is finally determined
(under the procedures, and subject to the presumptions, set forth in Sections 6,
7 and 20 hereof) to be unlawful.

 

4

--------------------------------------------------------------------------------



 

3.                                      Contribution in the Event of Joint
Liability.

 

(a)                                 Whether or not the indemnification provided
in Sections 1 and 2 hereof is available, in respect of any threatened, pending
or completed action, suit or proceeding in which Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and Company hereby waives and relinquishes any right
of contribution it may have against Indemnitee.  Company shall not enter into
any settlement of any action, suit or proceeding in which Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

 

(b)                                 Without diminishing or impairing the
obligations of the Company set forth in the preceding subparagraph, if, for any
reason, Indemnitee shall elect or be required to pay all or any portion of any
judgment or settlement in any threatened, pending or completed action, suit or
proceeding in which Company is jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), Company shall contribute to the
amount of Expenses and Liabilities incurred and payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than the Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company, other than the Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such Expenses and Liabilities, as well as any other equitable considerations
which the law may require to be considered.

 

(c)                                  Company hereby agrees to fully indemnify
and hold Indemnitee harmless from any claims of contribution which may be
brought by officers, directors or employees of the Company, other than the
Indemnitee who may be jointly liable with Indemnitee.

 

(d)                                 To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for Liabilities and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

4.                                      Indemnification for Expenses of a
Witness or in Response to a Subpoena.  Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness or is made (or asked) to respond to discovery
requests in any Proceeding involving the Company, its officers, directors,
shareholders or creditors to which Indemnitee is not a party, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee in connection therewith and in the manner set forth in this
Agreement.

 

5.                                      Advancement of Expenses. 
Notwithstanding any other provision of this Agreement, the Company shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any

 

5

--------------------------------------------------------------------------------



 

Proceeding by reason of Indemnitee’s Corporate Status within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.  Any advances and
undertakings to repay pursuant to this Section 5 shall be unsecured and interest
free and made without regard to Indemnitee’s financial ability to repay such
Expenses.

 

6.                                      Procedures and Presumptions for
Determination of Entitlement to Indemnification.  It is the intent of this
Agreement to secure for Indemnitee rights of indemnity that are at least as
favorable as may be permitted under the Delaware General Corporation Law and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.  Notwithstanding anything in this Agreement to the contrary, no
determination (if required by applicable law) as to entitlement to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 6(a) hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board:  (1) by a majority
vote of the disinterested directors, even though less than a quorum, (2) by a
committee of disinterested directors designated by a majority vote of the
disinterested directors, even though less than a quorum, (3) by independent
legal counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee, or (4) by the stockholders.

 

(c)                                  If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to
Section 6(b) hereof, the Independent Counsel shall be selected as provided in
this Section 6(c).  The Independent Counsel shall be selected by the Board). 
Indemnitee may, within ten (10) days after such written notice of selection
shall have been given, deliver to the Company, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 6(b) hereof.  The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by

 

6

--------------------------------------------------------------------------------



 

such Independent Counsel in connection with acting pursuant to
Section 6(b) hereof, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6(c), regardless of the manner in
which such Independent Counsel was selected or appointed.

 

(d)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement.  Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion, by clear and convincing
evidence.

 

(e)                                  Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise.  In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 6(e) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.

 

(f)                                   If the person, persons or entity empowered
or selected under Section 6 to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) such indemnification is prohibited under
applicable law; provided, however, that such sixty (60) day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating thereto; and
provided, further, that the foregoing provisions of this Section 6(f) shall not
apply if the determination of entitlement to indemnification is to be made by
the stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy five (75)
days after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat.

 

(g)                                  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination of the
Indemnitee’s entitlement to indemnification under this Agreement.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to

 

7

--------------------------------------------------------------------------------



 

Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

 

(h)                                 The Company acknowledges that a settlement
or other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty.  In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.

 

(i)                                     The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

 

7.                                      Remedies of Indemnitee.

 

(a)                                 In the event that (i) a determination is
made pursuant to Section 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 5 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 6(b) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Company of
a written request therefor, (v) no contribution has been timely made pursuant to
Section 3 hereof or (vi) payment of indemnification is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 of this Agreement, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Delaware, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification. 
Indemnitee shall commence such proceeding seeking an adjudication within 180
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 7(a).  The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 6(b) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
Section 7 shall be conducted in all respects as a de novo trial on the merits,
and Indemnitee shall not be prejudiced by reason of that adverse determination
under Section 6(b).

 

(c)                                  If a determination shall have been made
pursuant to Section 6(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 7, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

 

(d)                                 In the event that Indemnitee, pursuant to
this Section 7, seeks a judicial adjudication of Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, or to recover under any

 

8

--------------------------------------------------------------------------------



 

directors’ and officers’ liability insurance policies maintained by the Company,
the Company shall pay on Indemnitee’s behalf, in advance, any and all expenses
(of the types described in the definition of Expenses in Section 13 of this
Agreement) actually and reasonably incurred by Indemnitee in such judicial
adjudication, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery.

 

(e)                                  The Company shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 7 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.  The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefore) advance,
to the extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

 

8.                                      Non-Exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                                 The rights of indemnification as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter, the
By-laws of the Company, any agreement, a vote of stockholders or a resolution of
directors, or otherwise.  No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by the Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal.  To
the extent that a change in the Law, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Charter and this Agreement, the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)                                 To the extent the Company maintains D & O
Insurance and any other insurance policy or policies providing liability
insurance for directors, officers, employees, or agents or fiduciaries of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee, agent or fiduciary under such policy or
policies.  If at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

9

--------------------------------------------------------------------------------



 

(d)                                 The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

(e)                                  The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

9.                                      Exception to Right of Indemnification. 
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision; or

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law; or

 

(c)                                  in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 

10.                               Duration of Agreement.  All agreements and
obligations of the Company contained herein shall continue during the period
Indemnitee is an officer or director of the Company (or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Indemnitee shall be subject to any Proceeding (or
any proceeding commenced under Section 7 hereof) by reason of Indemnitee’s
Corporate Status, whether or not Indemnitee is acting or serving in any such
capacity at the time any Liability or Expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

 

11.                               Security.  To the extent requested by the
Indemnitee and approved by the Board, the Company may at any time and from time
to time provide security to the Indemnitee for the Company’s obligations
hereunder through an irrevocable bank line of credit, funded trust or other
collateral.  Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee.

 

12.                               Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as an officer or director of
the

 

10

--------------------------------------------------------------------------------



 

Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer or director of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

 

13.                               Definitions.  For purposes of this Agreement:

 

(a)                                 “Corporate Status” describes the status of a
person or who is or was a director, officer, employee, agent, or fiduciary of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the express written request of the Company.

 

(b)                                 “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(c)                                  “Enterprise” shall mean the Company and any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the express written
request of the Company as a director, officer, employee, agent or fiduciary.

 

(d)                                 “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding.  Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersede as bond, or other appeal bond or its equivalent. 
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

(e)                                  “Independent Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses and Liabilities arising out
of or relating to this Agreement or its engagement pursuant hereto.

 

(f)                                   “Liabilities” includes judgments,
penalties, fines, and amounts paid in settlement.

 

(g)                                  “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director of the
Company, by reason of any action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting as an officer or

 

11

--------------------------------------------------------------------------------



 

director of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other Enterprise;
in each case whether or not Indemnitee is acting or serving in any such capacity
at the time any Liability or Expense is incurred for which indemnification can
be provided under this Agreement; including one pending on or before the date of
this Agreement; but excluding one initiated by an Indemnitee pursuant to
Section 7 of this Agreement to enforce Indemnitee’s rights under this Agreement.

 

14.                               Severability.  If any provision or provisions
of this Agreement shall be held by a court of competent jurisdiction to be
invalid, void, illegal or otherwise unenforceable for any reason whatsoever: 
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

15.                               Modification and Waiver.  No supplement,
modification, termination or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

16.                               Notice By Indemnitee.  Indemnitee agrees
promptly to notify the Company in writing upon being served with or otherwise
receiving any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder.  The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to the Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices the Company.

 

17.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a)                                 If to Indemnitee, to the address set forth
below Indemnitee’s signature hereto.

 

If to the Company, to:

 

(b)                                 OvaScience, Inc.

 

9 4th Avenue

Waltham, MA 02451

Attn:  Chief Executive Officer

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.                               Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and

 

12

--------------------------------------------------------------------------------



 

the same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.  This Agreement may also be executed and delivered by facsimile
signature.

 

19.                               Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

20.                               Governing Law.  The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware without application of the conflict of laws
principles thereof.  Any reference made in this Agreement to a judicial
determination, decision or action of the Court of Chancery of the State of
Delaware or another court of competent jurisdiction shall mean a final,
non-appealable order.

 

21.                               Gender.  Use of the masculine pronoun shall be
deemed to include usage of the feminine and gender-neutral pronoun where
appropriate.

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

 

COMPANY

 

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

/s/ Christopher Kroeger

 

 

Name: Christopher Kroeger

 

 

Title: President and CEO

 

 

 

 

 

Indemnitee

 

 

 

 

 

/s/ Jonathan Gillis

 

Name: Jonathan Gillis

 

 

 

 

Address:                                   

c/o OvaScience, Inc.

 

9 Fourth Avenue

 

Waltham, MA 02451

 

--------------------------------------------------------------------------------